Case 1:20-cv-10060-NMG Document1-5 Filed 01/13/20 Page 1 of 4

EXHIBIT E
Case 1:20-cv-10060-NMG Document1-5 Filed 01/13/20 Page 2 of 4

 

On 09 /14/ 19 at 19:04:09, Lawrence Lessig (lessig@this.is) wrote:

Nellie,
Thanks for the essay and the effort to explain. I enjoyed talking through the issue — it helped me see more.

You know that J wish you had more power over your editors, however. That opening — which was different
from what we discussed, and even that we discussed changing — is just plainly not true. It says that I am
“defend[ing] soliciting donations from the convicted sex offender Jeffrey Epstein.” But as we explicitly
discussed, the whole point of my mea culpa was to say that — even if you take Type 3 money anonymously —
you can’t "defend soliciting donations from the convicted sex offender Jeffrey Epstein.” So whatever else I
was doing or not doing in the piece, I was certainly not “defend[ing] soliciting donations from the convicted
sex offender Jeffrey Epstein.” As I said, explicitly, it was a mistake to take the money from Epstein.

At the end of our conversation, we discussed that I was defending Ito. That’s true. But I was defending him
against the scapegoating. Not defending him for "soliciting donations from the convicted sex offender Jeffrey
Epstein."

But again, it’s clear (because so much else disappeared as well) that the heavy hand of editors was involved.
I’m sorry that happened here, for I’m not eager to engage yet another round of outrage at the outrageous idea
that I was “defend[ing] soliciting donations from the convicted sex offender Jeffrey Epstein."

 

Lawrence Lessig
Roy L. Furman Professor of Law and Leadership | Harvard Law School

Founder, EqualCitizens.US
(617) 496-8853 | (617) 496-5156 (fax) | @ lessig
Case 1:20-cv-10060-NMG Document1-5 Filed 01/13/20 Page 3 of 4

 

On 09 /15/ 19 at 08:29:48, Lawrence Lessig (lessig@this.is) wrote:

It’s true, “that’s there.”

But in the lede of your essay (which we know, is 90% of what an audience understands), you
have been rendered as saying that I am “defend[ing] soliciting donations from the convicted sex
offender Jeffrey Epstein.” No doubt, someone reading carefully and fully would wonder how I
could be “defend[ing] soliciting donations” while at the same time criticizing “soliciting
donations from the convicted sex offender Jeffrey Epstein.” This is different from the point I
made about the world I wish we lived in — where none of this was taken. My point is that in this
world, I was saying that it was wrong to solicit donations from Epstein. And therefore, it is wrong
that the lede of your essays says that I was ‘“‘defend[ing] soliciting donations from the convicted sex
offender Jeffrey Epstein.”

Back in Boston, successfully ignoring social media, trying to finish a brief and then make waffles.

 

Lawrence Lessig

Roy L. Furman Professor of Law and Leadership | Harvard Law School
Founder, EqualCitizens.US

(617) 496-8853 | (617) 496-5156 (fax) | @ lessig

On 09 /15/ 19 at 08:20:48, Bowles, Nellie (nellic.bowles@nytimes.com) wrote:

Larry, sorry was going to write back to you today. In the interview you explain your position
a ton, unambiguously and clearly, You do not think this donation should be taken at all.
That’s there!

But the essay was defending someone who took the donations and defending him for taking
them. Tho of course with all the complexity in mind. Which is in the piece!

I really enjoyed our conversation and the debate. I think you’re bringing up really good

points, even as I disagree with some of them. Thank you again for taking the time. I hope
Germany is good and you’re not too plugged into all this.

On Sun, Sep 15, 2019 at 7:51 AM Lawrence Lessig <lessig@this.is> wrote:

A reply:

https://medium.com/@lessig/on-the-careful-reading-of-the-new-york-times-editors-
8f543418cldf
Case 1:20-cv-10060-NMG Document1-5 Filed 01/13/20 Page 4 of 4

 

Lawrence Lessig

Roy L. Furman Professor of Law and Leadership | Harvard Law School
Founder, EqualCitizens.US

(617) 496-8853 | (617) 496-5156 (fax) | @lessig

Nellie Bowles
Reporter, The New York Times
Cell: 415-815-8553
